DETAILED ACTION
The response filed 1/27/21 is entered. Claims 1 and 7 are amended. Claims 8 and 10 are cancelled. Claims 1-7, 9, and 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Response to Arguments
Applicant’s arguments filed on 10/23/20 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Nowhere in the specifications or drawings is it discloses “the tab automatically and simultaneously displays, without user action, a first tab for selecting the first state and a second tab for selecting the second state”.  Without user action is not shown or mentioned in the drawings or specification but that does not preclude a user action from being used as discussed in MPEP 2173.05(i), which is quoted below.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matoba, US-20190116356 in view of Tsai, US-20050225669 and in further view of Kadota, JP-2014127915, as translated and attached.
In regards to claim 1 and the associated method claim 7, Matoba discloses a control device (Fig. 1, 100 information processing device) which controls a first display device and a second display device (Par. 0122-126 the user providing user setting and projector parameters which are output to an image projection apparatus), the control device comprising: a display unit (Fig. 1, 106 display unit) which displays a first management screen (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors) for managing the first display device and a second management screen for managing the second display device (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected 

Tsai discloses a host computer (Fig. 3, 28 host computer) in communication with projectors (Fig. 3, 2, 4, et… projector modules; Par. 0020 host computer for a user to control the projector modules); a communication unit that transmits data about projection settings (Par. 0016-0018 the computer receiving projector parameters receiving new projector parameters from a user and communicating the new user projector parameters back to the projectors); management screens for managing displays based on the data about projection settings (Par. 0016-0018 the computer receiving projector parameters receiving new projector parameters from a user, i.e. a management screen, and communicating the new user projector parameters back to the projectors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector settings of Matoba can communication with a user on a computer in the manner of Tsai. The motivation for doing so would have been to easily control the properties of each component image from the projectors (Tsai Par. 0008).

Kadota discloses a tab that switches the control device between a first state where the first management screen is operable and a second state where the second management screen is operable (Fig. 10, 1000 tabs for each projector display with 812 setting areas associated therewith), and the tab automatically and simultaneously displays, without user action, a first tab for selecting the first state and a second tab for selecting the second state (Fig. 10, 1000 tabs for each projector display with 812 setting areas).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector settings of Matoba and Tsai can be displayed for user interaction utilizing tabs in the manner of Kadota. The motivation for doing so would have been to easily control the properties of each projector using tabs.
Therefore, it would have been obvious to combine Tsai and Kadota with Matoba to obtain the invention of claims 1 and 7.
In regards to claim 2, Matoba, Tsai, and Kadota, as combined above, disclose the predetermined item is included in a first item screen selected on the first management screen in the first state (Matoba Fig. 10 third setting image; Matoba Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, 
In regards to claim 3, Matoba, Tsai, and Kadota, as combined above, disclose the control unit causes a second item screen that is the same as the first item screen to be selected on the second management screen in the second state (Matoba Fig. 10 third setting image; Matoba Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Tsai Par. 0016-0018 the computer receiving projector parameters receiving new projector parameters from a user and communicating the new user projector parameters back to the projectors).
In regards to claim 4, Matoba, Tsai, and Kadota, as combined above, disclose the control unit sets an item on the second item screen to an initial value when causing the second item screen to be selected on the second management screen (Matoba Fig. 10 third setting image; Matoba Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Tsai Par. 0016-0018 the computer receiving projector parameters receiving new projector parameters from a user and communicating the new user projector parameters back to the projectors).

In regards to claim 6, Matoba, Tsai, and Kadota, as combined above, disclose the control unit decides whether to select the item corresponding to the predetermined item or not, based on a setting switch (Matoba Fig. 10 third setting image; Matoba Par. 0144 using a pulldown menu setting switch, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Tsai Par. 0016-0018 the computer receiving projector parameters receiving new projector parameters from a user and communicating the new user projector parameters back to the projectors).
In regards to claim 9 and the associated method claim 11, Matoba, Tsai, and Kadota, as combined above, disclose the control unit determines, when the control device switches from the first state to the second state, whether there is a difference between the display of the second management screen and the display of the first management screen (Matoba Fig. 10 third setting image with type selection button 53; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/2/2021




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622